Case 8:20-cv-00004-TDC Docu

ment 1 Filed 01/02/20 Page 1 of 10

IS 44 (Rev (a'16) CIVIL heel SHEET
Provided by ace ok ar ann he information contained herein neither cmert the filing and service of pleadings or other papers as required by law, as
provided by local rules af court. ‘This form, the Jasficial ce of the United Seaes ia Sepiembcr 1974) a reed fa dee aoe a ated by lam. excep

Purpose of initiating the civil docket sheet,

B INSTRUCTIONS ON NEXT PAGE OW THIS PORN)

 

1. (a) PLAINTIFFS
SD Properties, LLC

(b) County of Residence of First Lined Plainuir = Calvert
(EQUEVT IN LCS PLAINTIBE CASES)

(€) Attorneys (rw Nowe satires and Taleptuwe Number)
Steven 8. Preller, Esq.

DEFENDANTS
Calvert County, Maryland

County of Residence of First Limed Defendant Calvert
MIN ELS PLAINTIFF CASES ONLY)

NOTE EN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (Uf Kava

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

130 Holiday Court, Suite 108, Annapolis, MD 21401
(410) 573-1611
Il. BASIS OF JURISDICTION (ice on “2° we One Bor Onde) Il, CITIZENSHIP OF PRINCIPAL PARTIES (¥accun x” A Orne Bur for Maruenyl
(Por Deveney Canes Onby) init ne Bear Detntio
1} US. Governmens 5 Federal Question Pry DEF oEF
Peontt (US Guweroonene Nota Party) Citien af This Sune Jt Df Incorporated ov Principal Place a * Oa
Of Business in This Sta
52 US Govenenent 4 Diwersity Craren of Another Seer FT2 DF 2 tecoeporaed and Principal Place a3: Os
Defendant flaioase (tseentien of Marder oy fore IIT) of Bussiness be Another State
Citizen o Setgect of a OO} OD 3 Fovcign Neuse o+¢ 6
ties Conrtry _
Iv. NATURE OF SUIT (riace cm “1-04 Owe fur ¢ Click here for Savoye uf Swi
F 100 lteteraece PERSONAL INJURY VERSONAL INJURY [77 625 Drug Related Scene 5 422 Appeal 28 USC 158 (7 375 Vadose Clatem Act
TF 120 Marine 310 Aimplase D 365 Petsorul injury - of Property 2) USC 881 1) 423 Withdrawal OF 3M Qui Tam (31 USC
CT 130 Miller Act (F315 Alrphase Product Product Liability O 690 Other USC 157 372Ha)}
7 140 Nepotatie inutrunest Laahtibty oF 387 Health Care! OF 400 State Reapporomncnt
(7 180 Recovery of ) 320 Assaadt, Libel & Phamnacestical = O 410 Artitrad
& Vefoecemest of hudgmere Slander Personal Inpary 6 829 Coperights OF 430 Banks and Hanking
0 831 Medicare Act 2 330 Federal Eexployers Product | isbilmy 1) £20 Potene OD 490 Comuterce
& 832 Recovery of Defaulted Liabelity 1 348 Asbestos Personal 1) 840 Trademark 3 460 Deporaaion
Stustest Loess 9 240 Marine Ingury Procksct & 490 Racketerr Inflaerced ont
(ixchades Veteran) D 145 Martee Peoduct Liability ; Corrupt Ocgarazation:
D 153 Recuwery of Overpayecer Laabaliny PERSONAL PROPERTY 5 mT i as ce C1 480 Comoumer Credit
of Veteren’s Denetics 0) 350 Motor Vehicle ° 370 Other Freud D 862 ack Lang (923) 0 490 CobterSar TY
7) 160 Sankbothers” Seits CP ISS Motor Vehicle TD STL Truth in Leading 4 220 bel diongueest & 863 DIWKy DIWw (40% )) | £80 Secunmes Commodities’
OF 199 Cxter Contract Poochact Lisbibty 7 380 Other Personal Relwons & 864 SSID Tithe XV Exchange
OF 195 Convent Poochuct Liability [7 360 Other Personal Property Durtage O MO Railway Labor Act Ch B65 RSI (404g) 1) 890 Other Statesory Actions
1D 196 Frenchine brary o $65 tga Dames 9 751 Panily and Medics! 0) 891 Agricubuarel Acts
1) 362 Persored Injury - Product Liability Leave Act 1) 899 Coretoemmestal Masters
Movkcal ! D790 Other Laber Laigenon 895 Preedom of Information
— as 2191 fnloye Reece Me
210 Lard Comtermanon $40 Ukher Civ Rights Hedees Corpes: Inooese Security Act 5 970 Taces (U.S Pleaniff 7 96 Arturation
D 220 Fereciosere } 441 Vorng 0D 465 Alien Detainee ar Defendant) 7 899 Adminiswatrre Procedure
7} 250 Rew Lease & Ejocanet 3 442 Employerert 1 510 Motions to Vecane 7 871 (RS —Third Panty Act Review or Appeal of
CF 290 Torts Land F443 Howsing’ Seanioace 2% USC OS Agomy Decisun
CF 285 Tort Produce |iatiliny Accoremantatious CP 510 General 1 950 Conuitetionstity of
© 290 All Onties Real Property — |) 445 Arner wi/lDisatelities -[7> S35 Death Monalty caer —] Semo Sunes
Eesployesere Otber: “I ivaboe Applicaton)
1) 446 Amer wiTXsabilities |) S40 Mancervus & Other 9 455 Other lnemigestion
(Other 0 $50 Cd Rigs Acvots
0 448 Edscaters 0 SSS Prune Condition
0 S60 Ciwil Desainee «
Coechtions of
Coafinenent
V. ORIGIN srivce an “17 to One for Onty)
Pl Onginal 2 Removed from O 3 Remanded from 4 Reinstatedoce 1 5 Transferred from 3 6 Multidistrict 8 Multidestrict
Proceeding State Cow Appellate Court Reopened Another District Litgation - Litgation -
(grey Transfer Larect File

 

VL CAUSE OF ACTION

 

SHA SrSSt LAP SUSE SeeHR TRA HlNe (mo ite arin ewan amie dverniy)
NASLaGH Bt EGLH Potoction Ciause Pertaining to Land Use

 

VIL. REQUESTED IN

 

 

 

 

OT CHECK IF THIS ISA CLASSACTION DEMAND $ CHECK YES only if Gemanded in complaier
COMPLAINT: UNDER RULE 23, FR. Cv P $1,000,000 JURY DEMAND: Q yes @No_
VIL RELATED CASES)
IF ANY Amen) INGE DOCKET NUMBER
nS [efeg el OFAT ie CORD ow) A
RECHIPT o AP*L. a, ur ADG MAG SODGE
Case 8:20-cv-00004-TDC Document 1 Filed 01/02/20 Page 2 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

SD PROPERTIES, LLC *
1200 White Sands Drive
Lusby, Maryland 20657 e Case No.
Plaintiff, 7
v. *
CALVERT COUNTY, MARYLAND *
175 Main Street
Prince Frederick, Maryland 20678 *
Defendant. *
* * a * a * = > * 7 . * *
COMPLAINT

SD Properties, LLC (the "Plaintiff" or "SD Properties "), by and through its undersigned
attorney, hereby files this Complaint against Calvert County, Maryland for violating its
constitutional right of equal protection under the law under the Fourteenth Amendment to the
United States Constitution, and states as follows:

Parties and Jurisdiction

 

i Plaintiff is a limited liability company duly organized under the laws of the state of
Maryland, which conducts its principal business activity in Calvert County, Maryland.
2. Defendant is a Maryland code county as defined in Section 1-101 of the Local

Government Article of the Annotated Code of Maryland.
Case 8:20-cv-00004-TDC Document 1 Filed 01/02/20 Page 3 of 10

3. This court has subject matter jurisdiction over this claim and controversy which
arises out of the equal protection clause under the Fourteenth Amendment to the United States
Constitution.

Factual Allegations Applicable to All Counts

4. On April 14, 2006, Plaintiff acquired six (6) parcels of land in the White Sands
subdivision located in Calvert County, Maryland; and Plaintiff acquired three (3) additional
parcels in the White Sands subdivision by deed dated February 27, 2007. The nine (9) parcels are
hereinafter referred to as the "Property." The Property is improved by a restaurant, marina, pool,
beach area, and related amenities having an address of 1200 White Sands Drive. Lusby, Maryland
20657.

Ss; Vera Freeman ("Vera") acquired the marina and restaurant facility over fifty (50)
years ago.

6. In the book entitled The Legendary Vera, A Life of Glamour, it is reported that
over the years the marina and restaurant facility was called the "Taj Mahal of Lusby.”

7. Historic photos of the Property depict a sandy beach used for sunbathing,
swimming, and boat launches and landings. The photos depict multiple tiki huts on the beach
front, the marina, restaurant, pool, finger pier, and boat ramp.

8. An article appearing in The Washington Post reports that "The Freemans bought
the 800 acres of land on St. Leonard's Creek nearly 30 years ago, dumped truckloads of white
sand on the shore and turned their fantasy eight miles of Solomon's Island into one of the hottest

yacht clubs on the East Coast.”
Case 8:20-cv-00004-TDC Document 1 Filed 01/02/20 Page 4 of 10

9. The marina facilities had docking for 100 boats, electrical service to slips, gas,
diesel, nightly entertainment in the restaurant, shower, and a swimming pool available to guests.

10. Ina written historical account authored by Susan Shaw, former member of the
Board of County Commissioners of Calvert County, she stated, "Every weekend was like a boat
show, with boats as large as 150’ long docking on the T piers.”

11. Part of the Property is classified as a Special Buffer Management Area, subject to
a 50' critical area buffer.

12. Since acquiring the Property, Plaintiff has spent tremendous amount of capital to
restore, renovate, and improve the Property.

13. Section 8-1.01 of the Calvert County Zoning Ordinance reads, in pertinent part, as
follows:

State law created the Critical Area regulations. The Critical Area Act recognizes
that the land immediately surrounding the Chesapeake Bay and its tributaries has
the greatest potential to affect water quality and wildlife habitat and thus
designated all lands and water areas within 1,000 feet of tidal waters or adjacent
tidal wetlands and all waters of and lands and water under the Chesapeake Bay and
its tributaries to the head of the tide as indicated on State wetlands maps as
"Critical Area." General regulations are defined in Section 8-1.02. State law
requires that the Critical Area be divided into three types of development areas
based on land uses in existence when the regulations were adopted in 1985;
Intensely Developed Areas, Limited Development Areas, and Resource
Conservation Areas. Descriptions of and regulations for cach of these three
subareas are outlined in Sections 8.1.03, 8-1.04 and 8-1.05, respectively.

14. Section 8-1.07 of the Calvert County Zoning Ordinance contains a grandfathering
provision which reads, in pertinent part, as follows:

After Critical Area Program approval (December 13, 1988), the continuation. of
any use legally in existence on the date of Critical Area Program approval is
permitted. In the Critical Area, if the use has been abandoned for more than one
year, then it is no longer grandfathered. If any existing use does not conform with
the provisions of the County Critical Area Program, its intensification or
Case 8:20-cv-00004-TDC Document 1 Filed 01/02/20 Page 5 of 10

expansion may be permitted only in accordance with the procedures outlined in

this Ordinance (See Section 2-6.01 and Section 11.0.01).

15. On December 13, 1988, the Property was used as a marina, restaurant, pool, beach
area, and enjoyment of riparian rights to the waters of the State, including swimming, sunbathing,
launching and landing of boats, enjoying food and drinks on the beach and at multiple tiki huts,
live entertainment and related uses.

16. Since December 13, 1988 and continuously to the present, the uses of the Property
have not changed, except as mandated by regulatory action. Thus, all of the uses that existed on
December 13, 1988 are subject to grandfathering.

17, Over nine (9) years ago, the County authorized Plaintiff to place a mobile bar on
the Property and advised that no additional permits were required for the same. In addition, the
County authorized the screening of porta-johns with wooden planks, which also protected the
porta-johns from the wind.

18. As discussed in more detail below, the County has violated the Plaintiff's
constitutional right of equal protection under the law under the Fourteenth Amendment of the
United States Constitution by intentionally treating Plaintiff differently from others similarly
situated, and there is no rational basis for the differences in treatment.

19. The discriminatory actions taken by Defendant have been irrational and wholly
arbitrary.

20. —_ In addition, the discriminatory actions of Defendant are based on the arbitrary,

malicious and bad faith conduct of its government agents against Plaintiff, who has been singled-
Case 8:20-cv-00004-TDC Document 1 Filed 01/02/20 Page 6 of 10

out for selective enforcement motivated by an intent to injure and destroy the value of the
Property,

21. Effectively, Plaintiff is a "class of one" who has been singled out by Defendant for
selective prosecution.

22. The Tiki Bar on Solomon's Island is located at 85 Charles Street, Solomon's,
Maryland 20688 (the "Tiki Bar"). The Tiki Bar is owned by Mr. Luck, LLC, a Maryland limited
liability company.

23. The Tiki Bar is located in the critical area of Calvert County.

24. — The Tiki Bar operations shut down for approximately eighteen (18) months prior
to its reopening on May 17, 2019 due primarily to the death of its prior operator, Terry Clarke, in
September 2017.

25. Accordingly, the previously grandfathered uses in the critical area were no longer
permitted.

26. On May 17, 2019, the owner was permitted on a fast track basis to operate a tiki
bar constructed in the critical area, which incudes the sale of alcoholic beverages, sale of food,
and live bands performing on a newly constructed stage covered by a 100-foot tent over the stage
for cover.

27. The Tiki Bar is similarly situated as the Plaintiff in that both operate tiki bars and
other amenities in the critical area,

28. =‘ The Tiki Bar and Plaintiff, however, received different treatment without a rational

basis for doing so.
Case 8:20-cv-00004-TDC Document 1 Filed 01/02/20 Page 7 of 10

29. The Tiki Bar should not have been permitted to use its property located within the
critical area because it shut down for over a year and lost the grandfathering of prior uses. In
addition, the Tiki Bar is permitted to sell alcoholic beverages from a permanent structure located
in the critical area, and was permitted to construct a band stage and tent in the critical area.

30. Meanwhile, Defendant seeks to force Plaintiff to discontinue use of a much small
mobile bar which has been in operations for over nine (9) years, to remove the wood screen from
port-a-johns, and has challenged or limited other grandfathered uses of the Property.

31, Defendant owns the property known as the Calvert Marine Museum, located in
Calvert County, Maryland.

32. | The Calvert Marine Museum is located in the critical area of Calvert County.

33. The Calvert Marine Museum Society, Inc. (the "Society") is a non-profit
organization.

34. The Society operates the museum store and is the promoter of large concerts
located at the Calvert Maritime Museum property.

35. The financial terms of the arrangement between the County and the Society have
not been disclosed, despite multiple requests under the Maryland Public Information Act.

36. The Calvert County Maritime Museum property is similarly situated to Plaintiff's
property.

37. Yet, the Society was able to construct the PNC Waterside Pavilion in the critical
area, have massive concerts, sell alcoholic beverages for consumption of County property, allow
extensive parking and tailgating on adjacent property also located in the critical area which begins

hours before the events, and use public resources for the concerts, including officers from the
Case 8:20-cv-00004-TDC Document 1 Filed 01/02/20 Page 8 of 10

Sheriff's department to police the event, shutting down county roads, rental of port-a-johns, and
trash pick-up.

38. The conducting of concerts on County land also necessarily subjects the County
to significant liability for personal injury due to excessive consumption of alcohol and possible
related drunk driving injuries or fatalities.

39. The County is essentially involved in the concert promotion business including the
sale of alcoholic beverages as a joint venturer with the Society under a covert financial
arrangement.

40. — Stoney’s Seafood House (“Stoney’s) operates a restaurant in Calvert County,
Maryland located at 3939 Oyster House Road, Broomes Island, Maryland 20615,

41. After 1988, the County permitted Stoney’s to operate install a boat bar, wedding
pavilion, and walkways in the critical area,

42.  Stoney’s and the Plaintiff are similarly situated in that both operate tiki bars and
walkways in the critical area.

43. Stoney's, however, received different treatment from Plaintiff without a rational
basis for doing so.

COUNT ONE
(EQUAL PROTECTION VIOLATIONS)
44. _ Plaintiff incorporates by reference in this Count One all the allegations contained

in Paragraphs | through 43 of this Complaint.
Case 8:20-cv-00004-TDC Document 1 Filed 01/02/20 Page 9 of 10

45. Section 1 of the Fourteenth Amendment to the United States Constitution reads, in
pertinent part, “No state... shall deny to any person within its jurisdiction the equal protection of
the laws.”

46. _ As discussed in detail above, Plaintiff is similarly situated to the owner of the Tiki
Bar, the Calvert Maritime Museum, Stoney’s and others who construct and operate bars and other
improvements in the critical areas of Calvert County, Maryland.

47. Defendant, however, has intentionally treating Plaintiff differently from others
similarly situated, and there is no rational basis for the differences in treatment.

48. The discriminatory actions taken by Defendant have been irrational and wholly
arbitrary.

49. In addition, the discriminatory actions of Defendant are based on the arbitrary,
malicious and bad faith conduct of its government agents against Plaintiff, who has been singled-
out for selective enforcement motivated by an intent to injure and destroy the value of the
Property.

50. Effectively, Plaintiff is a "class of one" who has been singled out by Defendant for
selective prosecution.

51. Defendant's actions have violated Plaintiff's civil rights under the Fourteenth
Amendment to the United States Constitution.

52. | Asa proximate result of such violations, Plaintiff has suffered special and general

compensatory damages.
Case 8:20-cv-00004-TDC Document1 Filed 01/02/20 Page 10 of 10

WHEREFORE, Plaintiff hereby demands compensatory damages against Defendant in the

amount of $1,000,000.00 and such further relief as the Court deems just and proper.

 

Steven B. Preller, Esq. (#07841) ~~
CPF ID No. 8712010499

Law Offices of Steven B. Preller
130 Holiday Court

Suite 108

Annapolis, Maryland 21401
(410) 573-1611

spreller@msn.com

Attorney for Plaintiff
